Citation Nr: 0927195	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-38 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 
1953.  He died in October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

When the case was previously before the Board, in March 2008, 
it was remanded for procedural and evidentiary development.  
The requested development was completed and the Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The death certificate shows the Veteran died in October 
2004, at age 70.  The immediate cause of death was 
cardiogenic shock due to or as a consequence of lung cancer, 
due to or as a consequence of emphysema.  No other causes 
were listed.  

2.  During the Veteran's lifetime, the only disability for 
which service connection was established was post traumatic 
stress disorder (PTSD).  

3.  There is no competent medical evidence that the service-
connected PTSD caused death or contributed substantially or 
materially to cause death.  

4.  The Veteran received a total disability rating based on 
individual unemployability, effective from May 29, 1998.  

5.  The Veteran's service-connected disability was not 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  

6.  The service-connected disability was not continuously 
rated totally disabling for a period of not less than five 
years from the date of such Veteran's discharge or other 
release from active duty.  

7.  The Veteran was not a former prisoner of war.  

8.  Clear and unmistakable error (CUE) in a prior decision 
has not been claimed or demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2002).  

2.  The criteria for the payment of DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death certificate shows the Veteran died in October 2004, 
at age 70.  The immediate cause of death was cardiogenic 
shock due to or as a consequence of lung cancer, due to or as 
a consequence of emphysema.  No other causes were listed.  
There was no autopsy.  

A June 1999 rating decision by the RO had granted service 
connection for posttraumatic stress disorder (PTSD) with an 
effective date of January 2, 1998.  An October 2000 rating 
decision granted a 70 rating for PTSD and a total disability 
rating based on individual unemployability, both effective 
May 29, 1998.  PTSD was the only disability for which service 
connection had been established at the time of the Veteran's 
death.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in April 2008.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in April 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's available service medical records have been 
obtained.  His available post-service treatment records have 
also been obtained.  His VA medical records, the records of 
his final hospitalization, and his death certificate have 
been obtained.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

The service treatment records show the Veteran was examined 
for separation from service in January 1954.  His lungs and 
chest were normal and a chest X-ray was negative.  

In December 1997, the Veteran sought VA medical care for a 
lesion on the right side of his face.  Biopsy in February 
1998 revealed this to be an ulcerated basal cell carcinoma.  

A VA medical certificate, dated in January 1998, shows the 
Veteran complained that he was easily angered, had difficulty 
getting along with others, and had difficulty sleeping.  He 
retired in 1996 and his home was destroyed that year by a 
tornado.  He had many emotional stressors.  He was having 
flashbacks from the Korean War, as well as difficulty 
sleeping and appetite depression.  Physical examination 
showed his lungs to be clear to auscultation and percussion.  
The diagnostic impression was PTSD.  

The Veteran was seen by a VA psychologist, in February 1998, 
and the diagnostic impression was PTSD, chronic with an acute 
exacerbation after retirement and other stressors in 1996.  
The Veteran was to be referred for help to quit smoking.  In 
April 1998, he was begun on a trial of fluoxetine (brand name 
Prozac) for his PTSD.  There in no evidence that this 
medication conflicted with other medications, caused cancer, 
interfered with cancer treatment, or otherwise contributed to 
the Veteran's death.  VA records documented continuing 
treatment for PTSD.  

In June 1999, a private computerized tomography (CT) scan of 
the Veteran's chest disclosed a suspect right upper lobe lung 
mass with associated right hilar and paratracheal adenopathy, 
suspicious for a primary lung malignancy; a suspect 
8 millimeter right perihilar pulmonary nodule, suspicious for 
metastasis; and suspected cholelithiasis.  Bronchial brushing 
of the right upper lobe produced abnormal results with rare 
atypical cells of uncertain significance.  Lung biopsy 
obtained a specimen that was diagnosed as lung biopsy, right 
upper lobe: atypical cells suspicious for malignancy in 
bronchus biopsy with squamous metaplasia and chronic 
inflammation.  

In July 1999, the Veteran underwent a mediastinoscopy with 
biopsy of a mediastinal mass.  The postoperative diagnosis 
was non-small cell carcinoma of the right upper lobe of the 
lung with direct extension into the mediastinum.  The 
associated pathology study resulted in a diagnosis of 
metastatic adenocarcinoma.  

Private physician's records, beginning in April 2003, show 
the Veteran was seen with a history of insulin dependent 
diabetes, chronic obstructive pulmonary disease, 
hypertension, and a history of lung cancer, which had 
apparently been increasing since the last visit.  The lungs 
had decreased breath sounds and inspiratory and expiratory 
rhonchi.  An oncology follow-up was recommended for the 
cancer.  For his depression, he was to continue his Prozac.  
A later note indicates the Veteran was experiencing an 
exacerbation of chronic obstructive pulmonary disease (COPD).  
Home oxygen and a home nebulizer were ordered for treatment.  
There was noted to be depressive symptomatology secondary to 
his cancer.  

Records from a private oncology clinic show the Veteran was 
seen in November 2003 for follow-up after completing 
radiation treatment and chemotherapy for adenocarcinoma of 
the lung in September 1999.  It was noted that breath sounds 
were somewhat diminished in all fields.  The impression was 
adenocarcinoma of the lung, Stage III-B, status post 
radiation treatment.  The summary stated that the Veteran 
continued to remain asymptomatic.  Subsequent reports from 
the oncology clinic are of record.  In July 2004, it was 
noted that the Veteran had a chronic, nonproductive cough and 
felt tired.  Examination disclosed inspiratory and expiratory 
wheezes in all fields.  

The report of a July 2004 visit to a local medical foundation 
and cancer center indicates that the Veteran had chemotherapy 
and radiation therapy in September 1999 and did well until 
March 2002, when studies showed progressive disease.  A 
series of chest X-rays showed progressive disease, but the 
Veteran remained asymptomatic.  About a month or so ago, he 
started having shortness of breath.  His weight was 
decreasing and he had more frequent coughs with whitish 
mucous.  His symptoms had progressed and he was now quite 
symptomatic.  He was not able to rest well because of 
coughing.  His endurance decreased.  His mobility was limited 
by shortness of breath.  X-rays showed multiple pulmonary 
nodules, all of which were larger than on prior X-rays.  
Examination of his chest revealed coarse breath sounds 
bilaterally, scattered rhonchi and occasional wheezing.  The 
medical personnel discussed the matter with the Veteran and 
his wife.  "Both of them understand the fact that he has an 
incurable situation, but hopefully we can regress his tumor 
with treatment and improve his breathing and coughing."  
Treatment options were discussed.  The diagnosis was non-
small cell lung carcinoma treated with combined chemotherapy 
and radiation therapy in 1999, currently with metastic and 
progressive disease in the lungs and possibly elsewhere; and 
secondary increasing shortness of breath and cough.  

Private progress notes for August 2004 show the condition was 
essentially unchanged.  The Veteran was on oxygen all the 
time.  In September 2004, the Veteran reported increased 
shortness of breath.  It was noted that he had fairly severe 
chronic obstructive pulmonary disease and was oxygen 
dependent.  It was difficult to know whether it was that or 
the cancer that causing the shortness of breath.  X-rays 
showed progressive changes.  

In October 2004, the Veteran was admitted to a private 
hospital with a complaint of increased dyspnea and worsening 
breathing.  He died two days later.  The diagnosis was 
exacerbation of COPD/lung cancer.  The hospital records are 
in evidence.  

In her substantive appeal, the claimant asserted that the 
Veteran did not die from lung disease.  She recounted that 
the Veteran shared a room with a man without legs and on the 
night of the Veteran's death, a patient was brought in 
screaming and yelling.  She contends that the most likely 
cause of the Veteran's death was his service-connected 
nervous condition which was accelerated due to his 
surroundings and exposure to other triggers of men maimed and 
screaming.  

Service Connection for the Cause of the Veteran's Death

In order to establish that a disability is service-connected 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  PTSD was the only 
disability for which service connection had been established 
at the time of the Veteran's death.  

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2008); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  In this case, there 
is no competent medical evidence that the service-connected 
PTSD affected the functioning of any vital organ.  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  38 C.F.R. § 3.159(a) 
(2008).  

The appellant contends that the service-connected PTSD caused 
the Veteran's death, but as a lay witness, she does not have 
the necessary medical training and experience to determine 
the cause of death.  There is no competent medical support 
for her position.  The death certificate implicates the 
Veteran's non-service-connected lung disorders as the cause 
of his death.  This is a competent medical opinion.  It is 
supported by the other medical records which show a worsening 
breathing problem.  The death certificate and other medical 
records provide a preponderance of evidence that establishes 
that the Veteran's death was caused by his non-service-
connected respiratory disabilities, not his service-connected 
PTSD.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

DIC under 38 U.S.C. § 1318

38 U.S.C.A. § 1318 provides that "[t]he secretary shall pay 
benefits . . . to the surviving spouse . . . of a deceased 
veteran described in subsection (b) of this section in the 
same manner as if the veteran's death were service 
connected."  38 C.F.R. § 1318(a); accord 38 C.F.R. § 3.22(a) 
(2008).  

Subsection (b), in turn, states that "[a] deceased veteran . 
. . is a veteran who dies, not as the result of the veteran's 
own willful misconduct, and who was in receipt of or entitled 
to receive . . . compensation at the time of death for a 
service-connected disability rated totally disabling if - (1) 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death."  38 U.S.C.A. § 1318(b); accord 
38 C.F.R. § 3.22(a) (2008).  

Effective from January 21, 2000, the implementing regulation 
for DIC benefits provided as follows: "(a) Even though a 
veteran died of non-service-connected causes, VA will pay the 
death benefits to the surviving spouse . . . in the same 
manner as if the veteran's death were service connected, if: 
(1) The veteran's death was not the result of his . . . own 
willful misconduct, and (2) At the time of death, the veteran 
was receiving, or was entitled to receive, compensation for 
service-connected disability that was: (i) Rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death. . . ." 38 C.F.R. § 3.22(a) 
(2008); see 65 Fed. Reg. 3388 (Jan. 21, 2000) (setting forth 
new regulation and effective date).  Subsection (b) of § 3.22 
at this time further provided that  "[f]or the purposes of 
this section, 'entitled to receive' means that at the time of 
death, the veteran had service- connected disability rated 
totally disabling by VA but was not receiving compensation 
because: . . . (3) The veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date. . . ."  38 C.F.R. § 3.22(b) 
(2008).  For the purposes of this section, "rated by VA as 
totally disabling" was inclusive of total disability ratings 
based on unemployability.  38 C.F.R. § 3.22(c) (2008).

In this case the Veteran was rated as totally disabled from 
May 1998 until his death in October 2004, a period of over 6 
years, which does not meet the 10 year requirement.  There is 
no evidence of earlier claims that could extend the 100 
percent rating to the required 10 years.  The record shows 
that the claim for VA benefits was filed many years after 
service.  The total rating was not continuously in effect for 
at least five years from the date of his discharge or other 
release from active duty.  There is no evidence that he was 
ever held as a prisoner of war.  Also, there is no evidence 
or claim of CUE in an earlier rating decision.  Thus, there 
is no basis to pay DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  Here, again, the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board recognizes the Veteran's overseas combat service 
and that his service-connected PTSD was totally disabling; 
however, it did not cause or contribute to cause his death.  
So, there is no basis in the laws and regulations for a grant 
of DIC benefits.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Dependency and Indemnity Compensation (DIC) under 
38 U.S.C. § 1318 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


